UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4257



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM EUGENE WEBB, a/k/a James Thomas Webb,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CR-99-373)


Submitted:   September 28, 2001           Decided:   October 10, 2001


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT, L.L.P.,
Greensboro, North Carolina, for Appellant. Benjamin H. White, Jr.,
United States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Eugene Webb was convicted of possession of a firearm

by a felon, possession of crack cocaine, and carrying a firearm

during a drug trafficking offense.      He challenges the district

court’s denial of his pre-trial motion to suppress.        We have

carefully examined the transcript of the motion to suppress, and we

find the court’s ruling to be without error.    Thus, we affirm on

the reasoning of the district court. (J.A. at 99-102). We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2